Citation Nr: 1209907	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-34 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, including as secondary to the service-connected hypertension.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to February 2005.  This matter comes before the Board of Veterans' Appeals (Board) from the July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing testimony is of record.


FINDINGS OF FACT

1.  The medical evidence of record, along with competent and credible lay evidence, establishes that the Veteran's erectile dysfunction initially manifested during service at the time that he began taking medication for his service-connected hypertension.

2.  The Veteran's current obstructive sleep apnea initially manifested during his active service and has continued ever since.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was caused by the service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  Obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for erectile dysfunction and for obstructive sleep apnea, which represent complete grants of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Also see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In this case, the Board is aware of the Veteran's status as a medic during his active duty service.  Thus, the Board recognizes his competence to render an opinion on medical questions as that above the average lay person.  He possesses some degree of medical expertise, which the Board takes into account in this decision.

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id.  at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the Court has held that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this case, symptoms of erectile dysfunction and obstructive sleep apnea are not noted in service treatment records.  There exists, however, competent and credible evidence, via several lay statements and the Veteran's competent testimony, along with notations in post-service medical records establishing that the erectile dysfunction started coincident with the use of hypertension medication in service, and that the symptoms of obstructive sleep apnea initially manifested during service and continued ever since with a post-service diagnosis confirming the disability.  For these reasons, described with more particularity below, the Veteran's claims are allowed.

Erectile Dysfunction

The Veteran provided testimony before the undersigned Veterans Law Judge in October 2011, during which he confirmed that he first experienced erectile dysfunction in service, and noticed it as largely manifesting at the time he started taking the hypertension medication HCTZ.  See hearing transcript at pages 2 and 3.  The Board recognizes that hypertension is a service-connected disability.  And, a review of the service treatment records confirms that he was prescribed HCTZ while still on active duty.  See June 2004 service treatment note.

In November 2009, the Veteran was afforded a VA examination, at which time he also reported the onset of erectile dysfunction as being shortly after beginning hypertension medication.  Earlier, in a 2008 VA examination, the Veteran suggested his erectile dysfunction was first noticed with diabetes mellitus.  In a May 2006 VA outpatient record, the Veteran's ED is noted as "multifactoral."  This clinical note also confirms the hypertension with continued use of HCTZ, as well as the diabetes mellitus.  The Board observes that diabetes is also a service connected condition for this Veteran.

The Board is aware that the RO followed up with the 2008 VA examiner to obtain an opinion as to the etiology of the Veteran's erectile dysfunction as it relates to diabetes.  The examiner opined that because the Veteran can achieve erections some of the time, his erectile dysfunction is not typical of diabetic impotence.  That said, there is no evidence in the record to refute the opinion that the erectile dysfunction was caused by the hypertension medication.  And, again, the Veteran was a medic in service and is, therefore, competent to render an opinion within the scope of his medical knowledge as to his claim.  At the time of his hearing, he reported that information from the American Medical Association confirms that the medication he takes for hypertension is shown to be attributed to erectile dysfunction.  There is no evidence in the record that disputes this opinion.  Because the Veteran is deemed competent to render such an opinion, and because there is no evidence in the record to suggest otherwise, the preponderance of the evidence establishes that the Veteran's erectile dysfunction was caused by the medication prescribed for his service-connected hypertension.  Thus, his erectile dysfunction is proximately due to a service-connected disability.  As such, service connection is warranted under 38 C.F.R. § 3.310.

Obstructive Sleep Apnea

At the time of the Veteran's October 2011 Travel Board hearing, he reported an initial diagnosis of sleep apnea in 2006, shortly after his discharge from service.  See hearing transcript at page 8.  He, however, reports that symptoms onset much earlier in time during his active service.  In particular, heavy snoring was said to have started in service both while at home and while deployed.  The Veteran reported that both his first wife and his fellow soldiers would hear him snoring and also notice him stop breathing and poke or shake him to awakened and alert him.  Id. at page 9.

The Veteran's current wife submitted a written statement on the day of the hearing noting her personal recollection that the Veteran snored severely and also stopped breathing in the middle of the night dating back to 1997.  This was during the Veteran's period of active service.  

The Veteran also submitted a statement from a fellow soldier at the time of the hearing.  This person was the Veteran's Platoon Sergeant during his tour in Germany and reported that they slept in tents together during that tour.  The Veteran was noted to "snore tremendously" after which he would stop breathing to the point that he needed to be shaken and woken up.  This fellow soldier also noted that due to the nature of the service, there was no time to go to sick call for such complaints.

A review of the post-service VA outpatient records shows that the Veteran underwent a sleep study in December 2007.  Obstructive sleep apnea is noted at that time and in the records ever since.  The diagnosis was again confirmed at the time of the November 2009 VA examination, and was noted as possibly initially manifesting in 2006 ("DATE OF ONSET: 2006?").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In this case, there is no reason to question the credibility of the lay statements noting the initial symptoms of sleep apnea as dating during the Veteran's active service.  And the post-service evidence establishes that the sleep apnea was officially diagnosed after service.  Nonetheless, the balance of the evidence supports service connection for obstructive sleep apnea as the disability was clearly shown by symptoms in service, which continued through to the ultimate post-service diagnosis.  The regularity with which the lay statements make clear that the snoring and breathing issues occurred make it clear that this was a chronic in-service condition that continued after service and was later diagnosed as obstructive sleep apnea, which has continued to the present.  Thus, all the evidence, including that pertinent to service, establishes that obstructive sleep apnea was incurred in service.  Service connection is therefore warranted under 38 C.F.R. § 3.303(d).


ORDER

Entitlement to service connection for erectile dysfunction, as secondary to the service-connected hypertension, is granted.

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


